Citation Nr: 1235059	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  11-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for ischemic heart disease, status post myocardial infarction with residual coronary artery disease (claimed as secondary to diabetes mellitus).

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and if so whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and if so whether the reopened claim should be granted.

5.  Restoration of service connection for diabetes mellitus (claimed as secondary to herbicide exposure in Vietnam).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012 at the Buffalo RO.  Unfortunately, a transcript of the hearing could not be produced.  In a letter mailed in August 2012, the Board informed the Veteran of this and his options for another Board hearing.  The Veteran thereafter informed the Board that he desired to have another hearing before a Veterans Law Judge at the local RO.

Since Travel Board hearings are scheduled by the RO, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

